DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive. 
Regarding the Applicant’s arguments on pages 7-12, the Applicant elected to prosecute straight linear columnar bodies in the Non-Final Rejection, given the option of “at least one of straight linear columnar bodies and curved columnar bodies crossing each other”.
With the amended claim 7 reciting curved columnar bodies, the argument against straight linear columnar bodies is moot, and a support lattice comprising curved columnar bodies will be discussed in the rejection of claim 7 below.
The Examiner agrees with the Applicant’s arguments on pages 12-15 related to claim 10 notches, withdraws the previous rejection, and will reexamine claim 10 with its added amendment below.
The Examiner acknowledges the amendments to claims 7 and 10, and the new claims 14-18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Engel (US20150197862A1), in view of Barth (US20180304541A1).

Engel is silent on the use of a lattice form with curved columnar bodies crossing each other.
However, the prior art of Barth teaches a lattice form of a support structure that comprises curved columnar bodies crossing each other (Fig. 3; [0072, 0073]).  It is prima facie obvious that curved supports connections can increase versatility by providing more desired lattice crossing and workpiece connection points in comparison to straight line grid support connection points; and a curved lattice structure can inhibit distortion of a workpiece [0075].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of curved columnar bodies crossing each other in a support, taught by Barth, in the support structure taught by Engel to improve the support in the same way by making crossing and connection locations more desirable than in the limited locations taught by Figure 3 of Engel.  See MPEP 2143(I)(C). 

With respect to claim 11, Engel teaches the step of providing the degree of sintering of each layer in a support shaping region to be lower than the degree of sintering of each layer in a workpiece shaping region [0006, Claim 59].  
.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Engel (US20150197862A1), in view of Barth (US20180304541A1), and further in view of Ooba (US20160368224A1).
With respect to claim 13, Engel, in view of Barth, teaches a 3D metal sintering process with a support structure connected at interface points.
Engel, in view of Barth, is silent on a step of omitting sintering in some powder layers among the plurality of powder layers formed between a top end of the support and a bottom end of the workpiece.  
However, the prior art of Ooba teaches a process where one or more layers can remain unbonded and provide support between printed articles (Fig 4D, item d0; [0087]).  Ooba teaches the embodiment that leaves an unbonded layer between articles (Fig. 7C; [0105]), and additionally one that leaves a reduced contact area to a supporting structure (Fig. 7B; [0104]).  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the Ooba teachings of structures with and without connected layers (Figs. 7A&B) to the interface area taught by Engel (Fig. 3, item 306).  This substituted printing process would predictably result in a plurality of supports at the interface to the workpiece having unsintered layers.  This would aid in separation of the workpiece, while still providing structural support.  See MPEP 2143(I)(B).
	
s 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Engel (US20150197862A1), in view of Barth (US20180304541A1), and further in view of Eggers (US20190337284A1).
With respect to claim 8, Engel teaches a 3D metal sintering process [0023] which uses a CAD application to create a build plan [0022].
Engel teaches that the CAD build plan is used by the printer to create a build piece [0022] by use of a computer-controlled laser [0023], but Engel, in view of Barth (US20180304541A1), does not explicitly teach the step of designing a shape of the support at each height position by one of a CAM system and CAE system to adapt a shape and weight of the workpiece.  
However, the prior art of Eggers teaches a metal sintering process [0005, 0013] which analyzes the support structure’s mesh points [0026] using a CAD/CAM manufacturing unit [0075] to generate support data on a layer-by-layer basis to determine connections and support requirements [0015].  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the method taught by Eggers of analyzing the support structure data by layers using CAD/CAM to improve the metal sintering process taught by Engel, in view of Barth.  Predictable results would match the advantages that Eggers teaches of employing more automation and less user analysis to the design of the support [0013] while reducing material cost and production times [0014].  See MPEP 2143(I)(D).
With respect to claim 10, Engel in view of Barth teaches the steps of forming while Barth illustrates a notch formed horizontally (Fig. 3, void above items 23 or 24) at or near a top end thereof for inserting fingers of an operator when the support is to be cut off from the workpiece, such that the notch is positioned above a plurality of adjacent interconnecting support members (Fig. 3, items 24; [0073]) of the hollow state support.

Engel, in view of Barth, are silent on designing the notch by one of the CAM system and CAE system.
However, Eggers teaches a metal sintering process [0005, 0013] which analyzes the support structure’s mesh points [0026] using a CAD/CAM manufacturing unit [0075] to generate support data on a layer-by-layer basis to determine connections and support requirements [0015].  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique taught by Eggers of analyzing the support structure data by layers using CAD/CAM to improve the metal sintering process taught by Engel, in view of Barth in the same way.  One of ordinary skill in the art would have recognized that applying the known technique of using CAD/CAM would have yielded predictable results of material and support strength optimization with interconnections and voids at the workpiece to support interface, with advantages that Eggers teaches of employing more automation and less user analysis to the design of the support [0013] while reducing material cost and production times [0014].  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Engel (US20150197862A1), in view of Barth (US20180304541A1) and Eggers (US20190337284A1), and further in view of Hooper (US20170037674A1).

Engel, in view of Barth and Eggers, is silent on the step of using the one of the CAM system and CAE system to select a material that is to compose the support.  
However, the prior art of Hooper teaches a process to build a support structure [0113] which evaluates data to determine a proper build material based on force and thermal requirements [0124, 0125] using CAD/CAM software [0113].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply CAD/CAM data analysis to determine build material, taught by Hooper, to improve the 3D sintering process of a support structure taught by Engel, in view of Barth and Eggers.  This would yield the predictable result of a 3D-printed support structure made from a desired material capable of withstanding forces and stresses applied to it during the manufacturing process.

Claims 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Engel (US20150197862A1), in view of Barth (US20180304541A1), and further in view of Eggers (US20190337284A1).
With respect to claim 14, the prior art of Engel teaches a method of shaping a hollow state support for supporting a workpiece from below (Fig. 3; [Abstract]), employing a three-dimensional shaping system [0022], comprising the steps of:  a lamination step including the steps of repeating alternation of a powder layer-forming step and a sintering step [0023] in which a powder layer is sintered by irradiation with one of a moving laser beam and electron beam [0023], and forming with said lamination step an object of shaping at an upper region as a workpiece (Fig. 3, item 300; [0005]) and an object of shaping at a lower region as the hollow state support (Fig. 3, lattice; [0005]).2  Engel 
Engel is silent on the use of a lattice form with curved columnar bodies crossing each other.
However, the prior art of Barth teaches a lattice form of a support structure that comprises curved columnar bodies crossing each other (Fig. 3; [0072, 0073]).  It is prima facie obvious that curved supports connections can increase versatility by providing more desired lattice crossing and workpiece connection points in comparison to straight line grid support connection points; and a curved lattice structure can inhibit distortion of a workpiece [0075].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of curved columnar bodies crossing each other in a support, taught by Barth, in the support structure taught by Engel to improve the support in the same way by making crossing and connection locations more desirable than in the limited locations taught by Figure 3 of Engel. 
Barth illustrates a notch formed horizontally (Fig. 3, void above items 23 or 24) at or near a top end thereof for inserting fingers of an operator when the support is to be cut off from the workpiece, such that the notch is positioned above a plurality of adjacent interconnecting support members (Fig. 3, items 24; [0073]) of the hollow state support.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of a void at the workpiece to support interface to allow a grip for separation, shown by Barth, to improve the method of manufacture of the 3D printed structure, taught by Engel, in view of Barth, by improving the ability of an operator to separate the workpiece from the support structure.

However, Eggers teaches a metal sintering process [0005, 0013] which analyzes the support structure’s mesh points [0026] using a CAD/CAM manufacturing unit [0075] to generate support data on a layer-by-layer basis to determine connections and support requirements [0015].  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique taught by Eggers of analyzing the support structure data by layers using CAD/CAM to improve the metal sintering process taught by Engel, in view of Barth in the same way.  One of ordinary skill in the art would have recognized that applying the known technique of using CAD/CAM would have yielded predictable results of material and support strength optimization with interconnections and voids throughout the support structure and at the workpiece to support interface, with advantages that Eggers teaches of employing more automation and less user analysis to the design of the support [0013] while reducing material cost and production times [0014].  

With respect to claim 16, Engel teaches the step of providing the degree of sintering of each layer in a support shaping region to be lower than the degree of sintering of each layer in a workpiece shaping region [0006, Claim 59].  
With respect to claim 17, Engel teaches the step of providing the degree of sintering of at least one powder layer formed between a top end of the support and a bottom end of the workpiece to be lower than the degree of sintering at other lower side shaping regions of the support [0041].  Engel teaches reduced interface sintering by pulsing the laser, increasing speed of the laser, and/or reducing laser power [0041].  



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Engel (US20150197862A1), in view of Barth (US20180304541A1) and Eggers (US20190337284A1), and further in view of Hooper (US20170037674A1).
With respect to claim 15, Engel, in view of Barth and Eggers, teaches a 3D metal sintering process which uses a CAD application to create a build plan, including a layer-by-layer analyzed support structure.
Engel, in view of Barth and Eggers, is silent on the step of using the one of the CAM system and CAE system to select a material that is to compose the support.  
However, the prior art of Hooper teaches a process to build a support structure [0113] which evaluates data to determine a proper build material based on force and thermal requirements [0124, 0125] using CAD/CAM software [0113].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply CAD/CAM data analysis to determine build material, taught by Hooper, to improve the 3D sintering process of a support structure taught by Engel, in view of Barth and Eggers.  This would yield the predictable result of a 3D-printed support structure made from a desired material capable of withstanding forces and stresses applied to it during the manufacturing process.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Engel (US20150197862A1), in view of Barth (US20180304541A1) and Eggers (US20190337284A1), and further in view of Ooba (US20160368224A1).
With respect to claim 13, Engel, in view of Barth, teaches a CAD/CAM-assisted 3D metal sintering process with a support structure connected at interface points.

However, the prior art of Ooba teaches a process where one or more layers can remain un-bonded and provide support between printed articles (Fig 4D, item d0; [0087]).  Ooba teaches the embodiment that leaves an un-bonded layer between articles (Fig. 7C; [0105]), and additionally one that leaves a reduced contact area to a supporting structure (Fig. 7B; [0104]).  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the Ooba teachings of structures with and without connected layers (Figs. 7A&B) to the interface area taught by Engel (Fig. 3, item 306).  This substituted printing process would predictably result in a plurality of supports at the interface to the workpiece having un-sintered layers.  This would aid in separation of the workpiece, while still providing structural support.  See MPEP 2143(I)(B).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY CHAD GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742